Hemingway, J. How far the probate court of Faulkner county was authorized to direct the distribution of the estate of Jasper Copeland, remaining in the hands of his administrator after the payment of his debts; to what extent the distribution made in pursuance of such order yvould be binding upon distributees at law who were not parties thereto nor notified that it would be made; and whether the distribution of the share of Monroe Copeland, made without notice to him upon the finding that he was dead when in fact he was alive, would be of any validity against him—are questions that were argued or suggested by the argument of this cause. It is contended on behalf,of the appellant that the finding that Monroe was dead, and the order directing that his share in the estate be paid to his sister, were acts within the competency of the court, and afford complete justification for all things done in pursuance thereof; while the appellee insists that such acts were without jurisdiction and void, because he was in fact alive, and had no notice of the contemplated order. The contention involves more than one inquiry of a jurisdictional character, and opens a boundless field for speculation and argument. In its various phases it has been considered by different courts of the highest dignity, learning and ability, with results not entirely harmonious or satisfactory. Melia v. Simmons, 45 Wis., 334; Lavin v. Bank, 18 Blatchford, 1; Williamson v. Parisien, 1 Johns. Ch., 389; Ins. Co. v. Tisdale, I Otto, 238; Thomas v. People, 107 Ill., 517; 15 Am. Law Reg., 212; Long v. Thompson, 60 Ill., 27; Bresee v. Stiles, 22 Wis., 120; Shriver v. State, 65 Md., 278; Arnold v. Smith, 14 R. I., 217; 2 Woerner’s Am. Law of Administration, p. 1229; Smith v. Rice, 11 Mass., 507 ; Jochunsen v. Stiffolk Savings Bank, 3 Allen, 87; D’Arusment v. Jones, 4 Lea, 251, S. C., 40 Am. Rep., 12; Loring v. Steineman, 1 Met., 204; Pierce v. Prescott, 128 Mass., 140; Stock-bridge et al., petitioners, 145 Mass., 517; Roderigas v. East River Sav. Inst., 63 N. Y., 460; Plume v. Howard Savings Institution, 46 N. J. Law, 211; 14 Am. Law Review, p. 337. We withhold our judgment upon the contention; for whether we should sustain one side or the other, the same decision of this cause would be made upon an entirely different principle.  ^<*ho!d¡7—Ad* numstrator. As t0 chattels generally, the rule is, that a tit-le cannot be acqujrecj from one who has no title. “ But, as concerns-money, bank notes and current negotiable instruments lost or stolen, the rule is well established, in the courts both of England and America, that the bona fide holder, who has paid a valuable consideration or furnished an equivalent, shall retain title against any former owner—even against one from whom such chattel had been stolen.” 2 Schouler’s Personal Property, sec. 20; Miller v. Race, 1 Sm. L. Cas, *p 516, and cases. The right of such holder is not defeated by circumstances-calculated to excite suspicion or prompt inquiry, unless of such a character as proves that he acted in bad faith. Seybel v. Nat. Currency Bank, 54 N. Y., 288. The appellants liability grows out of the payment to him of money that should have been paid to the appelleé. According to the allegations of the answer the money was paid to him as the administrator of Mrs. Canfield; he received it, believing that the appellee was dead, and that it was rightfully paid to him; while of that belief, he expended a large, part-of it in paying debts of his intestate. He knew, as the answer discloses, that the money came from the share of the appellee in his father’s estate, but it does not disclose that he knew the appellee was not dead, or that he knew facts which,, upon principles of good faith, put him upon inquiry that would have resulted in his learning it. Although he parted with nothing of value when he received the money, he charged it against himself in his account as administrator; and before he learned that the appellee was alive, he paid out a large part of it for the estate. By such payment he became pro tanto entitled to be treated as favorably as a transferee for value; and to that extent he is protected. But he is liable for as much of the money as he had not paid out when he learned that the appellee was alive, including as well what he retained for commissions as what he admitted to be in his hands. The court eired jn rendering judgment against the appellant for so much of the money received from Dawson as he had paid out as administrator before he learned that appellee was alive. The judgment will be reversed and the cause remanded, with directions to overrule the demurrer to the answer and proceed further according to law.